Exhibit 10.2

 

AMENDMENT NUMBER 1 TO RECEIVABLES PURCHASE AGREEMENT+

August 17, 2016

This AMENDMENT NUMBER 1 TO RECEIVABLES PURCHASE AGREEMENT, dated as of the date
hereof (this “Amendment”), is by and between Enova International, Inc. (the
“Seller”) and Enova Finance 5, LLC (the “Purchaser”).  Whenever used in this
Amendment and unless the context requires a different meaning, capitalized terms
used herein and not otherwise expressly defined herein shall have the meanings
assigned to such terms in Part I of Appendix A to the Indenture, dated as of
January 15, 2016, by and between EFR 2016-1, LLC, as issuer, and Bankers Trust
Company, in its capacity as indenture trustee.

WHEREAS, the Seller and the Purchaser desire to amend the Receivables Purchase
Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.Appendix A of the Receivables Purchase Agreement is hereby amended by:

(i) amending and restating Eligibility Criterion 17 as follows: “Unless
originated by a Bank Originator, at the time of the origination of such
Receivable the Obligor is residing in ***; provided, however, that even if
originated by a Bank Originator, at the time of the origination of such
Receivable the Obligor is not residing in *** to the extent the interest rate
associated with such Receivable would be usurious;”.

2.Reference to and Effect Upon the Transaction Documents.  Except as
specifically amended hereby, all terms, conditions, covenants, representations
and warranties contained in the Transaction Documents, and all rights of the
parties thereto and all of the obligations under the Transaction Documents,
shall remain in full force and effect.  

3.GOVERNING LAW.  THIS AMENDMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW, WITHOUT REFERENCE TO ITS CONFLICT
OF LAW PROVISIONS AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

4.Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the

 

+

Confidential Treatment Requested.  Confidential portions of this document have
been redacted and have been separately filed with the Securities and Exchange
Commission.

 

***

Indicates confidential material redacted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the redacted material.

--------------------------------------------------------------------------------

 

same instrument.  Signatures of the parties hereto transmitted by facsimile or
by electronic media or similar means shall be deemed to be their original
signature for all purposes.

5.Severability.  The invalidity, illegality, or unenforceability of any
provision in or obligation under this Amendment in any jurisdiction shall not
affect or impair the validity, legality, or enforceability of the remaining
provisions or obligations under this Amendment or of such provision or
obligation in any other jurisdiction.  If feasible, any such offending provision
shall be deemed modified to be within the limits of enforceability or validity;
provided that if the offending provision cannot be so modified, it shall be
stricken and all other provisions of this Amendment in all other respects shall
remain valid and enforceable.

6.Further Assurances.  The parties hereto shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Amendment and the consummation of the
transactions contemplated hereby.

7.Headings.  The headings of this Amendment are for convenience of reference and
shall not form part of, or affect the interpretation of, this Amendment.

8.Consent to Amendment.

 

i.

The Indenture Trustee, hereby certifies, as of the date hereof, that:

(i)pursuant to Section 4.04(m) of the Indenture, the Indenture Trustee is the
Note Registrar for the Registered Notes; and

(ii)its consent to this Amendment is provided at the direction of the Majority
Holders pursuant to Section 6.3 of the Receivables Purchase Agreement.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the day and year first above written.

 

ENOVA INTERNATIONAL, INC.

 

 

By: /s/ Lisa M. Young

Name:   Lisa M. Young

Title:     Vice President

 

ENOVA FINANCE 5, LLC

 

 

By: /s/ Lisa M. Young

Name:   Lisa M. Young

Title:     Vice President

 

 

 






 

 

Signature Page to Amendment Number 1 to Receivables Purchase Agreement (Enova)



--------------------------------------------------------------------------------

 

BANKERS TRUST COMPANY, as Indenture Trustee and not in its individual capacity

 

By:/s/ Minda Barr

Name:   Minda Barr

Title:     Vice President

 

 

 



 

 

Signature Page to Amendment Number 1 to Receivables Purchase Agreement (Enova)





 

 

 

